TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-00-00500-CV



Steve Wimberly, Individually and d/b/a Erection Company and 
300 Baylor, Inc., Appellants


v.


Fritz, Byrne & Head, L.L.P., Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 248,886, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING





	This Court issued an opinion and judgment in this cause on July 26, 2001.  The
appellee's motion for rehearing was overruled on September 13, 2001.  The mandate has not yet
issued.

	On November 29, 2001, the parties filed a joint motion to dismiss the cause.  The
parties have informed this Court that they have settled their dispute.  They request that this Court
dismiss the suit, with prejudice, and tax the costs of suit against the party incurring the same.  We
will grant the parties' request to dismiss the cause.  We withdraw the judgment of this Court dated
July 26, 2001.  The appeal is dismissed with prejudice.


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Patterson
Dismissed on Joint Motion
Filed:   December 6, 2001
Do Not Publish